
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT
WHICH HAVE BEEN REMOVED AND REPLACED
WITH AN ASTERISK HAVE BEEN OMITTED
AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT
UNDER RULE 405 PROMULGATED UNDER
THE SECURITIES ACT OF 1933 AND RULE 24b-2
UNDER THE SECURITIES EXCHANGE ACT OF 1934.


SUPPLY AGREEMENT


        THIS SUPPLY AGREEMENT (this "Agreement") is made and entered into as of
this 30th day of November 2007 (the "Effective Date"), by and between Aldila
Golf Corp., a Delaware corporation ("Purchaser"), and Carbon Fiber
Technology LLC, a Delaware limited liability company ("Supplier").

RECITALS:

        A.    During the period from October 29, 1999, to the Effective Date,
(i) Aldila Materials Technology Corp., a Delaware corporation and affiliate of
Purchaser ("AMTC") and SGL Carbon Fibers and Composites, Inc., a Nevada
corporation ("SGL") each were owners of a 50% interest in Supplier; and
(ii) Supplier supplied carbon fiber products to Purchaser pursuant to the terms
of a Supply Agreement dated October 29, 1999 (the "Original Supply Agreement").

        B.    Pursuant to a Membership Interest Purchase Agreement dated
Nov. 27, 2007, SGL is acquiring AMTC's 50% ownership interest in Supplier and
AMTC will cease to be a member of Supplier (the "Buy-Out").

        C.    In connection with the consummation of the Buy-Out, Purchaser and
Supplier now wish to terminate the Original Supply Agreement and enter into this
Agreement.

        NOW, THEREFORE, the parties agree as follows:

        1.     Products to be Supplied; Specifications.

        (a)   Upon the terms and conditions of this Agreement, Supplier will
manufacture, sell and deliver to Purchaser the carbon fiber products identified
on Exhibit A attached hereto (the "Products"). Such Products will be
manufactured at Supplier's plant in Evanston, Wyoming (the "Plant"), except as
required to fulfill Supplier's obligations under Section 2(c) below.

        (b)   All Products to be supplied hereunder shall conform to the
specifications set forth on Exhibits B-1, B-2, and B-3 attached hereto, for [*],
[*], and [*] filament Products, respectively (the "Specifications"). The
Specifications may only be revised and amended by written agreement of Purchaser
and Supplier. However, the parties acknowledge that the Specifications on
Exhibit B-1 and Exhibit B-3 are preliminary estimates of what the parties
believe the Specifications should be for those new Products, and the parties
anticipate finalizing these Specifications with some adjustments by mutual
written agreement of the parties within six (6) months after stable production
conditions have been established for such new Products. Anything herein to the
contrary notwithstanding, Supplier will not introduce any material changes in
raw materials used to make Products without the prior written consent of
Purchaser.

        (c)   Supplier will provide to Purchaser all test data sufficient to
characterize the quality of the material sold to Purchaser and certify that the
material complies with the Specifications. Purchaser will have the right to
inspect all Products upon receipt at the designated delivery point (the
"Delivery Point"); provided that such inspection rights will be without
prejudice to any subsequent claim arising from defects not reasonably
discoverable at the time of inspection.

--------------------------------------------------------------------------------



        (d)   If Purchaser believes that any of the Products delivered by
Supplier fail to conform to the Specifications, Purchaser shall notify Supplier
of its belief within a reasonable time after such Products are delivered to
Purchaser. Upon receipt of the notice, Supplier shall have the right to inspect
all evidence of nonconformity, and Purchaser and Supplier shall attempt to reach
agreement as to whether there is a failure to conform. If Supplier agrees that
such Products fail to conform, as Purchaser's sole and exclusive remedy,
Supplier shall promptly replace non-conforming quantities with conforming
quantities at the Delivery Point. The return (at Supplier's request) and
replacement of non-conforming quantities shall be at Supplier's expense
(including all costs generated by transportation, duties, taxes and insurance).

        2.    Quantities.    

        (a)   Subject to the terms and conditions hereof, Purchaser hereby
agrees that it may purchase, and Supplier hereby agrees that it shall supply
such quantities as Purchaser may order, up to Seventy-Five Thousand (75,000)
pounds of Products during each calendar month of the first Contract Year
(defined below) of the term of this Agreement, and up to Eighty-Three Thousand
(83,000) pounds of Products during each calendar month of each Contract Year of
the term of this Agreement after the first Contract Year (the "Maximum Sale
Commitment"); provided, however, Supplier's obligation to supply the Maximum
Sale Commitment shall be subject to the provisions of Section 2(b) and 2(c)
below, the allocation of its precursor pursuant to Section 5(b) below, and an
Event of Force Majeure as described in Section 9 below. A "Contract Year" means
a period of twelve (12) months commencing on the Effective Date or any annual
anniversary thereof.

        (b)   As of the Effective Date, the parties anticipate that Line 1
(defined below) will be able to produce at least [*] pounds of Products in any
given calendar month. In the event Line 1 is not able produce at least [*]
pounds of Products in any given calendar month for any reason, at the option of
Supplier, the Maximum Sale Commitment may be reduced proportionately, upon
written notice to Purchaser, for that calendar month and any subsequent calendar
month until production capacity is restored to at least [*] pounds of Product
per calendar month. "Line 1" means the existing production line located at the
Plant as of the Effective Date.

        (c)   After July 1, 2009, in the event the Maximum Sale Commitment is
reduced pursuant to Section 2(b) above, Supplier agrees to manufacture Products
on Line 2 (defined below) and/or Line 17 (defined below), as necessary, to meet
Purchaser's orders until the combined production of Products for Purchaser on
Line 1, Line 2, and Line 17 equals [*] of the original Maximum Sale Commitment
described in Section 2(a) above (subject to the allocation of its precursor
pursuant to Section 5(b) below and an Event of Force Majeure as described in
Section 9 below). Supplier agrees to ensure that its affiliate, SGL
Technic Ltd., makes Line 17 available to Supplier for the purpose of fulfilling
its obligations under this Agreement to Purchaser. Supplier agrees to keep
Purchaser reasonably informed regarding its progress on the construction and
operation of Lines 2 and 17. "Line 2" means the production line Supplier
currently plans to add at the Plant which Supplier anticipates will be fully
operational by July 1, 2009. "Line 17" means the production line Supplier's
affiliate, SGL Technic Ltd., currently plans to add at its facility located in
Muir of Ord, Scotland, which Supplier anticipates will be fully operational by
July 1, 2009.

        (d)   To the extent Purchaser orders any quantity of Products in excess
of the monthly Maximum Sale Commitment (as the same may have been adjusted
hereunder), such orders (and any corresponding sales) are outside the scope of
this Agreement and subject to the mutual agreement of the parties (as to all
applicable terms and conditions, including without limitation pricing), on a
case-by-case basis.

2

--------------------------------------------------------------------------------






        3.    Prices.    

        (a)    Basis for Pricing.    The prices to be paid by Purchaser to
Supplier under this Agreement for the Products produced by Supplier and supplied
to Purchaser hereunder shall be equal to: (i) the Full Cost (as calculated and
defined in Exhibit C) incurred by Supplier in the manufacture, sale and delivery
of the Products to Purchaser under this Agreement, multiplied by (ii) [*]. Such
prices shall be calculated on a per pound basis, and billed, paid and reconciled
in accordance with Section 4.

        (b)    Verification by Purchaser.    Purchaser shall have the right to
engage an independent auditing firm to inspect the books and records of Supplier
upon request, at mutually agreed upon times, to assess Supplier's computation of
Full Cost and compliance with the terms of this Agreement. Purchaser shall bear
its own costs incurred as the result of Purchaser's audits or inspections,
except to the extent such audits reveal overpayments by Purchaser exceeding ten
percent (10%) of amounts actually due over the applicable audit period (in which
event the reasonable costs and expenses of the audit shall be reimbursed by
Supplier). Purchaser will be reimbursed or credited for any overpayments
accurately revealed by an audit.

        4.    Ordering; Invoicing and Payment.    

        (a)   Purchaser shall submit written purchase orders to Supplier for the
amount of Products which Purchaser wishes to purchase pursuant to the terms of
this Agreement. Unless otherwise agreed, such written purchase orders shall be
submitted not later than 90 days prior to the date of required delivery and
unless Supplier otherwise agrees, the delivery date for each shipment must be at
least 7 days after the delivery date for the previous shipment. Each purchase
order must state the quantity of Products ordered, specify the required date of
delivery and specify the destination and mode of transportation requested.

        (b)   Supplier must use its commercially reasonable efforts to accept
purchase orders for Products from Purchaser in quantities up to the Maximum Sale
Commitment; provided, however, Supplier's obligation to accept such purchase
orders shall be subject to the provisions of Section 2(b) and 2(c) above, the
allocation of its precursor pursuant to Section 5(b) below, and an Event of
Force Majeure as described in Section 9 below.

        (c)   Supplier will promptly confirm in writing Supplier's acceptance or
rejection (to the extent permitted) of all written purchase orders submitted to
it by Purchaser. Supplier shall deliver the Products ordered by Purchaser
hereunder F.O.B. carrier at the Plant (or F.O.B. carrier at Supplier's Muir of
Ord facility to the extent Supplier produces Products there to fulfill its
obligations under Section 2(c) above) on the date set forth in the applicable
written purchase orders from Purchaser. Supplier will not be liable for any
delay in the delivery or shipment of Products, or for any damages suffered by
Purchaser by reason of such delay. Delivery is subject to Purchaser maintaining
credit satisfactory to Supplier. Supplier may suspend or delay performance or
delivery at any time pending receipt by Supplier of assurances from Purchaser of
the ability of Purchaser to pay, including the payment to Supplier of the
purchase price of Products, in full or in part, or the payment to Supplier of
any outstanding amounts owed to Supplier. Failure of Purchaser to provide such
assurances to Supplier shall entitle Supplier to delay delivery and/or cancel
orders without further liability or obligation to Purchaser.

        (d)   Supplier shall submit an invoice with each shipment of Products in
an amount equal to the Standard Cost (defined below) for such shipped Products,
multiplied by [*]. "Standard Cost" means Supplier's good faith estimate of the
anticipated Full Cost, as set by Supplier on an annual basis. In the event the
Standard Cost set by Supplier is more than ten percent (10%) less or greater
than the Actual Cost (defined below) for two consecutive calendar quarters,
Supplier shall establish a new Standard Cost that is a more appropriate
estimate. Any costs incurred by Supplier

3

--------------------------------------------------------------------------------






on behalf of Purchaser not associated with a shipment of Products (including, by
way of example, but not limitation, research and development work, any new
product trials, pilot runs or special production processes for Purchaser) will
be invoiced at the end of the month in which such costs are incurred.

        (e)   Promptly following each calendar quarter during the term hereof,
Supplier shall calculate the actual Full Cost for all Products supplied to
Purchaser during such calendar quarter (the "Actual Cost"). If the Actual Cost
exceeds the Standard Cost for Products supplied during such calendar quarter,
Supplier shall submit an invoice to Purchaser for an amount equal to the
difference times [*]. If the Actual Cost is less than the Standard Cost for
Products supplied during such calendar quarter, Supplier shall refund to
Purchaser an amount equal to the difference times [*].

        (f)    Purchase prices do not include any applicable taxes, and
Purchaser shall pay all such taxes. The prices and taxes, if any, payable to
Supplier pursuant to this Section 4 shall be due and payable by Purchaser thirty
(30) days after Supplier's shipment of the Product from the Plant (or from
Supplier's Muir of Ord facility to the extent Supplier ships Products from there
to fulfill its obligations under Section 2(c) above). Any amounts payable to
Purchaser pursuant to this Section 4 shall be paid in cash within thirty
(30) after the date of determination of such amount (or, at Purchaser's option,
in the form of a credit to be applied to the current or next invoice).

        (g)   Extension of credit, if any, may be changed or withdrawn by
Supplier at any time. Invoices not paid by their due date will be subject to
interest charges. Interest charges shall accrue and be added to the unpaid
balance at the rate of one and one-half percent (11/2%) per month of any overdue
unpaid balance, or the maximum rate permitted by law, whichever rate is less. In
the event either party fails to pay any fees when due under this Agreement and
the other party files suit to collect such payment, the prevailing party shall
be entitled to reimbursement of its reasonable attorneys fees and costs
associated with such suit. Purchaser may not retain or set-off any amounts owed
to Supplier in satisfaction of any claims asserted by Purchaser against
Supplier.

        5.    Forecasts; Precursor Allocations.    

        (a)    Rolling Forecasts.    On the first day of each month during the
term of this Agreement, Purchaser shall provide Supplier with its good faith
written estimate, by quantity (expressed in pounds for each Product) and
delivery date, of its anticipated need for the Products for each month in the
next ensuing 12 month period (a "Rolling Forecast"). The Rolling Forecasts are
to be used by Supplier for planning purposes only. Purchaser's Rolling Forecasts
shall not constitute binding purchase orders of Purchaser.

        (b)    Sourcing and Allocation of Precursor.    Supplier will use good
faith efforts to obtain high quality precursor from [*] or [*] for use in
connection with the manufacture of the Products. However, Purchaser acknowledges
that Supplier does not currently have a supply agreement with [*] or [*] and
Supplier cannot guarantee or otherwise assure Purchaser that it will be able to
obtain such precursor from [*] or [*]. However, the parties agree to discuss in
good faith alternative options for precursor in the event such case arises.

        During the term of this Agreement, Supplier shall allocate, by quantity
(expressed in pounds for each Product) and delivery date, its precursor
necessary to provide the Products to Purchaser as follows:

          (i)  if Supplier does not have sufficient precursor to satisfy orders
received by Supplier from Purchaser, SGL, and any third parties with respect to
Products that require [*] filament precursor sourced from [*], Supplier agrees
to give Purchaser first priority on its orders up to the Maximum Sale
Commitment; and

4

--------------------------------------------------------------------------------



         (ii)  if Supplier does not have sufficient precursor to satisfy orders
received by Supplier from Purchaser, SGL, and any third parties with respect to
any Products that do not require [*] filament precursor sourced from [*],
Supplier's production capacity shall be allocated [*] to Purchaser, on the one
hand (up to the Maximum Sale Commitment), and [*] to SGL and any other third
parties, on the other hand.

        For purposes of sourcing and allocation of precursor, Purchaser
acknowledges that SGL or other affiliates of Supplier may have ownership,
control or access to precursor and that nothing in this Agreement shall be
construed to require Supplier to secure any precursor from SGL or its affiliates
for purposes of supplying Products to Purchaser, it being understood that SGL
and its affiliates have other commitments, obligations or purposes for such
precursor.

        (c)    Commitment to Supply.    Supplier shall use its commercially
reasonable efforts to meet the purchase orders of Purchaser for the Products up
to the amounts referenced in Section 2. Notwithstanding the foregoing, in no
event shall Supplier be obligated to make any additional investment of capital
in the Plant or otherwise to satisfy its obligations under this Section 5 beyond
(i) the anticipated conversion of Line 1 to handle [*] precursor and
(ii) ordinary repair and maintenance.

        6.    Restrictions on Resale of Products.    Purchaser shall not be
entitled to resell any or all of the Products purchased from Supplier hereunder
and shall consume all of such Products in satisfaction of its internal demand
therefor. For the avoidance of doubt, nothing in this Agreement shall prohibit
Purchaser or its affiliates from manufacturing or selling graphite prepreg or
any product made of graphite prepreg.

        7.    Term; Termination.    

        (a)   Unless sooner terminated in accordance with the terms hereof, this
Agreement shall have a term commencing on Effective Date and terminating on the
five (5) year anniversary of the Effective Date.

        (b)   Either party may, by delivering written notice thereof to the
other party, terminate its obligations under this Agreement, effective
immediately, if the other party hereto:

          (i)  is rendered bankrupt or becomes insolvent, and such insolvency is
not cured within 15 days after written notice, or files a written petition in
bankruptcy or an answer admitting the material facts recited in such petition
filed by another, or discontinues its business or is unable to pay its bills as
they become due, or has a receiver or other custodian of any kind appointed to
administer any substantial amount of its property; or

         (ii)  commits a material breach of its material duties, obligations or
understandings under this Agreement, which breach is not cured within 90 days
following written notice of such breach from the nonbreaching party; provided,
that a failure by Supplier to comply with its obligations under Sections 8(b)
and 12(a) shall not constitute a material breach for purposes of this
Section 7(b)(ii) unless Purchaser has incurred or is reasonably likely to incur
an uncured material loss, liability or expense as a consequence of such
noncompliance.

        Any such termination shall be in addition to any other rights or
remedies available at law or in equity to the terminating party and shall not
affect any rights or obligations which have accrued prior to the date of
termination (including the obligation to fill or pay for outstanding purchase
orders).

        (c)   Each party hereto agrees to consult in advance with the other
party hereto and to bring to the attention of the other party any problems,
differences of opinion, disagreement or any other matters which may lead such
party to terminate or seek to terminate this Agreement. The purpose and intent
of the parties in including this provision is to ensure that both parties to
this Agreement

5

--------------------------------------------------------------------------------






are made aware of any problems arising out of or relating to this Agreement or
the relationship of the parties hereunder, so that the parties hereto may, in
good faith, consult with one another concerning such problems and, where
possible, resolve such problems to the parties' mutual satisfaction, thereby
preserving their contractual relationship and the goodwill and mutual respect
presently existing between the parties to this Agreement.

        8.    Additional Terms of Purchase.    

        (a)   Payment of any invoice by Purchaser does not constitute acceptance
of Products covered by any invoice and is without prejudice to any or all claims
Purchaser may have against Supplier in connection therewith.

        (b)   The Products to be provided hereunder are each warranted by
Supplier to equal or surpass all federal, state and local occupational safety
and health standards applicable thereto.

        (c)   No reasonable delay in inspecting or in rejecting Products shall
be deemed an acceptance of them by Purchaser or a waiver of Purchaser's right to
reject the Products for any cause hereunder. Purchaser shall have the right to
accept any portion of Products delivered by Supplier to Purchaser
notwithstanding that it may reject the balance thereof. Acceptance by Purchaser
of all or any part of the Products shall not constitute a waiver of any claim
which Purchaser may have regarding the Products.

        (d)   EXCEPT AS EXPRESSLY SET FORTH HEREIN, SUPPLIER DOES NOT MAKE ANY
OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, SUPPLIER
SHALL NOT BE LIABLE TO PURCHASER FOR INJURIES, LOSSES OR DAMAGES RESULTING FROM
THE NEGLIGENCE OR WILLFUL MISCONDUCT OF PURCHASER, NOR SHALL SUPPLIER BE LIABLE
TO PURCHASER, IN ANY EVENT, FOR CONSEQUENTIAL, INCIDENTAL OR SPECIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, LOST PROFITS, WHETHER ARISING FROM THE SALE OF
THE PRODUCTS, ANY DEFECT IN THE PRODUCTS, ANY USE OF OR INABILITY TO USE THE
PRODUCTS, OR OTHERWISE.

        (e)   Purchaser is solely responsible for proper selection and
application of Products. Purchaser shall indemnify, defend and hold harmless
Supplier, its managers, officers, members and affiliates from and against any
and all losses, damages, liabilities, obligations, claims, demands, suits and
proceedings arising out of or allegedly caused by or resulting from the use or
application of the Products by Purchaser.

        9.    Force Majeure.    Any failure or delay in the performance by
Purchaser or Supplier of their respective obligations hereunder (excluding any
obligation to make payments due under this Agreement) shall not be a breach of
this Agreement if such failure or delay arises out of or results primarily from
fire, storm, flood, earthquake, or other acts of God, explosions, wars,
insurrections, strikes, work stoppages or slowdowns, terrorist activity,
unavailability of fuel or utilities, epidemic or quarantine restrictions, or
inability to obtain essential raw materials (including without limitation any
precursor required to produce the Products), despite commercially reasonable
efforts to do so (the occurrence of any of the foregoing shall be an "Event of
Force Majeure"). Both Purchaser and Supplier shall use their commercially
reasonable efforts to avoid the occurrence and remove the causes of an Event of
Force Majeure and to continue performance of their respective obligations
hereunder promptly following the removal of such causes. For purposes of
clarification, the parties acknowledge that the Products shall only be
manufactured at the Plant (or Supplier's Muir of Ord facility to the extent
Supplier produces Products there to fulfill its obligations under Section 2(c)
above) and Supplier shall not be obligated to manufacture the Products in any
other

6

--------------------------------------------------------------------------------






facility or location in the event of an Event of Force Majeure which affects the
Plant (and Supplier's Muir of Ord facility to the extent applicable under
Section 2(c) above).

        10.    Outsourcing; Operation of the Plant; Mitigating Purchases.    

        (a)   Supplier will not outsource or subcontract for the manufacture or
supply of Products hereunder, or produce such Products at any facility other
than the Plant (except for production at Supplier's Muir of Ord facility to the
extent required to fulfill its obligations under Section 2(c) above), without
the prior consent of Purchaser.

        (b)   During the term of this Agreement, Supplier will operate the Plant
consistent with past practices of its operation in such a manner as to ensure,
to the extent commercially reasonable, an uninterrupted supply of Products
meeting the Specifications. Supplier will promptly notify Purchaser of any
circumstances which may result in a delay in delivery of Products beyond the
times specified in Purchaser's forecast or a purchaser order previously accepted
by Supplier. In the event that Supplier is aware of circumstances beyond its
reasonable control that might reasonably interfere with its ability to meet
Purchaser's forecasted requirements of Products or to satisfy a purchase order
previously accepted by Supplier, Supplier shall promptly notify Purchaser.

        11.    Confidentiality.    Purchaser acknowledges that from time to time
during the term of this Agreement (including, without limitation, as
contemplated by Sections 3(a) and 12(b)) it may come into possession of
specifications, financial and sales data, engineering plans, business plans,
processes, drawings, trade secrets, know-how, prices, and other materials or
information relating to Supplier or the Products ("Confidential Information").
Purchaser agrees that Purchaser shall not, during or after the termination of
this Agreement, directly or indirectly, (a) use the Confidential Information
except as authorized by Supplier during the term of this Agreement, (b) impair
Supplier's right, title, and interest in the Confidential Information, or
(c) reveal, divulge or disclose to any third party any Confidential Information.
The obligations of this Section shall not apply to information which is or
becomes generally known to the public through no fault of Purchaser, or
information which can be shown to have been legally disclosed to Purchaser by a
third party not subject to an obligation of confidentiality to Supplier. In the
event of an actual or threatened violation of this Section 11 by Purchaser,
Supplier shall have the right (without limiting its other rights and remedies)
to terminate this Agreement immediately upon written notice to Purchaser and/or
to obtain temporary and permanent injunctive relief and other equitable remedies
to prevent any such violation. Purchaser shall return all Confidential
Information to Supplier upon request, or upon termination of this Agreement.

        12.    Compliance with Laws and Regulations.    

        (a)   Supplier represents and warrants that all Products sold to
Purchaser pursuant to this Agreement will be manufactured substantially in
accordance with all applicable material laws and regulations of an agency or
authority with power over the manufacture of such Products or the Plant.

        (b)   Supplier agrees to allow Purchaser's personnel to be present at
Supplier's production runs of the Products at any reasonable time by reasonable
notice to the extent necessary for quality assurance of Products and processes
provided to Purchaser hereunder. Notwithstanding the authority granted to
Purchaser hereby, Supplier shall not be relieved of any responsibility or
liability hereunder or by law.

        13.    Insurance.    Purchaser shall, at its sole cost and expense,
obtain and maintain from a reputable insurance company adequate and suitable
liability insurance coverage covering all claims (including, without limitation,
personal injury and/or products liability claims) by third parties allegedly
caused by or resulting from the use or application of the Products by Purchaser,
and such

7

--------------------------------------------------------------------------------






coverage shall be reasonably satisfactory to Supplier. Purchaser shall give
Supplier thirty (30) days' prior written notice of any termination of such
insurance.

        14.    Assignment.    Neither party hereto may assign this Agreement or
any rights hereunder (by operation of law or otherwise) to any other person or
entity, without the prior written consent of the other party hereto, except that
(a) Purchaser may assign any of its rights under this Agreement to any direct or
indirect wholly owned subsidiary of Purchaser, or any person or entity of whom
Purchase is a direct or indirect wholly owned subsidiary, or any successor in
interest to Purchaser's line of business relating to this Agreement (by sale of
assets, operation of law or otherwise) which assumes all of its obligations
hereunder, without Supplier's prior written consent and (b) Supplier may,
without Purchaser's consent, assign this Agreement or its rights and obligations
hereunder to any successor in interest to Supplier's line of business relating
to this Agreement (by sale of assets, operation of law or otherwise) which
assumes all of its obligations hereunder. Any permitted assignment hereof shall
be pursuant to a written assumption agreement whereby the assignee agrees to be
bound by all of the terms and conditions of this Agreement. Any attempt or
effort at any unauthorized assignment shall be null and void and of no force or
effect. Any assignment by either party shall not relieve such party of its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.

        15.    Administrative Expenses.    Each party hereto shall pay all of
its own administrative expenses (including without limitation the fees and
expenses of its agents, representatives and counsel) incident to the preparation
and implementation of this Agreement.

        16.    Waiver of Breach.    The failure of any party hereto to enforce
at any time any of the provisions of this Agreement shall in no way be construed
to constitute a waiver of any such provision nor in any way to affect the
validity of this Agreement or any part hereof, including the right of any party
thereafter to enforce each and every provision. The waiver by any party to this
Agreement of any breach or violation of any provision of this Agreement by the
other party hereto shall not operate or be construed to be a waiver of any
subsequent breach or violation thereof.

        17.    Severability.    The terms and conditions of this Agreement are
hereby deemed by the parties to be severable, and the invalidity or
unenforceability of any one or more of the provisions of this Agreement shall
not affect the validity and enforceability of the other provisions hereof.

        18.    Notices.    Any notice contemplated by or required or permitted
to be given under this Agreement shall be in writing and (a) delivered
personally, (b) sent via next day or overnight courier or delivery or (c) mailed
by registered or certified mail, return receipt requested, postage prepaid, to
the parties' respective addresses below (or, in each case, to such other address
as may be specified in writing to the other parties hereto):

Supplier:   Carbon Fiber Technology LLC
1375 Union Road
Evanston, Wyoming 82930
With a copy to:
 
SGL Technologies GmbH
Rheingauerstr 190-196
Building H-287 3rd Floor
65203 Wiesbaden GERMANY
Attn: V.P. & G.M. Carbon Fibers

8

--------------------------------------------------------------------------------




and a copy to:
 
SGL Carbon, LLC
8600 Bill Ficklen Drive (for overnight courier)
Charlotte, North Carolina 28269
P.O. Box 563960 (for certified or registered mail)
Charlotte, North 28256
Attention: General Counsel
Purchaser:
 
Aldila Golf Corp.
14145 Danielson St. Ste. B
Poway, California 92064
Attention: Peter R. Mathewson
Telecopy No.: (858) 513-1870
With a copy to:
 
Seltzer Caplan McMahon Vitek
750 B Street, Ste. 2100
San Diego, California 92101
Attention: Andrew D. Brooks, Esq.
Telecopy No.: (619) 702-6853


        Such notices, requests and other communications sent as provided
hereinabove shall be effective: (x) upon receipt, when personally delivered;
(y) the next business day, if sent by overnight courier or delivery; and (z) if
sent by registered or certified mail, return receipt requested, upon the
expiration of the third business day after being deposited in the United States
mail.

        19.    Labels and Headings.    The labels and headings of the sections
and subsections of this Agreement are for the convenience of the parties hereto
only and are not part of the text of this Agreement.

        20.    Governing Law.    This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflicts or choice of law principles.

        21.    Relationship of the Parties.    The relationship between Supplier
and Purchaser under this Agreement shall be solely that of vendor and vendee.
With respect to this Agreement only, it is expressly understood and agreed by
the parties hereto that nothing in this Agreement, its provisions or
transactions and relationships contemplated hereby shall constitute either party
as the agent, employee, partner or legal representative of the other for any
purpose whatsoever, nor shall either party hold itself out as such. Neither
party to this Agreement shall have the authority to bind or commit the other
party hereto in any manner or for any purpose whatsoever, except as may be
expressly provided for herein, but rather each party shall at all times act and
conduct itself in all respects and events as an independent contractor. This
Agreement creates no relationships of joint venturers, partners, associates or
principal and agent between the parties hereto.

        22.    Construction of Agreement; Entire Agreement Amendments.    This
Agreement may be executed in counterparts (all of which together shall
constitute one agreement). In that this Agreement was prepared as a result of
negotiation and mutual agreement between the parties hereto; neither this
Agreement nor any provision hereof shall be construed against either party
hereto as the party who prepared this Agreement or any such provision. This
Agreement reflects the complete understanding of the parties as of the date
hereof and constitutes their entire agreement regarding the subject matter
hereof, all prior negotiations, representations and statements having been
merged herein. Each party acknowledges that it is not relying on any verbal
communications not reduced to writing in this Agreement. This Agreement may not
be changed or amended orally, but only by a written amendment signed by both
parties hereto.

9

--------------------------------------------------------------------------------






        23.    Mediation.    In the event a dispute arises out of or relates to
this Agreement, or the breach thereof, and the parties have not been successful
in resolving the dispute through direct negotiation, the parties shall attempt
to resolve the dispute in good faith through non-binding mediation before
resorting to litigation. The dispute shall be submitted to a neutral mediator
selected by mutual agreement of the parties or, at the option of a party, to
mediation by the American Arbitration Association ("AAA"). The mediation will
take place in San Diego, California; and will be held within thirty (30) days of
selection of a mediator by the parties or by the AAA. Each party shall bear its
own expenses and an equal share of the expenses of the mediator and the fees of
the AAA. The parties, their representatives, other participants and the mediator
shall hold in confidence the existence, content and result of the mediation. If
the dispute is not resolved by the mediation, the parties shall have the right
to resort to any remedies permitted by law, including filing suit in a court of
proper jurisdiction. Defenses based on the passage of time (such as statutes of
limitations) shall be suspended upon submitting the dispute to the mediator and
during the mediation.

        24.    Termination of Original Supply Agreement.    The Original Supply
Agreement is hereby terminated, except that it shall remain in full force and
effect with respect to Product ordered and delivered prior to the Effective Date
of this Agreement (including acceptance and returns and the prior custom and
practice of the parties under the Original Supply Agreement). Purchaser and
Supplier agree that no further orders or deliveries shall be made under the
Original Supply Agreement after the Effective Date and that all future Product
shall be ordered and delivered pursuant to this Agreement. All Variable Costs
(as defined in the Original Supply Agreement) owed by Purchaser to Supplier as
of the date of this Agreement pursuant to the Original Supply Agreement shall be
promptly paid to Supplier.

(Signatures appear on the following page.)

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement by the
signature of their respective, duly authorized corporate officers as of the day
and year first above written.

    CARBON FIBER TECHNOLOGY LLC
 
 
By:
Alex Walk

--------------------------------------------------------------------------------

    Title: Managing Director

--------------------------------------------------------------------------------


 
 
ALDILA GOLF CORP.
 
 
By:
Peter R. Mathewson

--------------------------------------------------------------------------------

    Title:   

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------






EXHIBIT A

PRODUCTS


Continuous filament carbon tows.

        During the first Contract Year of the term of this Agreement, such
Products will be [*], [*], and/or [*] filament. During subsequent Contract Years
of the term of this Agreement, such Products will be [*] filament if available,
otherwise such Products shall be [*] filament, [*] filament, or [*] filament (in
that order of preference) or as otherwise mutually agreed.

--------------------------------------------------------------------------------




EXHIBIT B-1

MATERIAL SPECIFICATION


[*]

2

--------------------------------------------------------------------------------




EXHIBIT B-2

MATERIAL SPECIFICATION


[*]

3

--------------------------------------------------------------------------------




EXHIBIT B-3

MATERIAL SPECIFICATION


[*]

4

--------------------------------------------------------------------------------




EXHIBIT C

FULL COST


[*]

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.22



SUPPLY AGREEMENT
EXHIBIT A PRODUCTS
EXHIBIT B-1 MATERIAL SPECIFICATION
EXHIBIT B-2 MATERIAL SPECIFICATION
EXHIBIT B-3 MATERIAL SPECIFICATION
EXHIBIT C FULL COST
